—Order unanimously affirmed with costs. Memorandum: Supreme Court properly granted defendant’s motion to amend the answer. Leave to amend pleadings shall be freely given absent prejudice or surprise resulting directly from the delay (CPLR 3025 [b]; Fahey v County of Ontario, 44 NY2d 934, 935). Defendant’s first and second counterclaims do not prejudice plaintiff, are meritorious on their face, and are not barred by the Statute of Limitations (see, McCaskey, Davies & Assocs. v New York City Health & Hosps. Corp., 59 NY2d 755). (Appeal from Order of Supreme Court, Erie County, Whelan, J.— Amend Answer.) Present—Green, J. P., Balio, Fallon, Callahan and Boehm, JJ.